This cause having heretofore been submitted to the Court upon the transcript of the record of the decree herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is error in the decree in that it adjudges a misjoinder of parties and dismisses the bill of complaint as to named defendants "without leave to amend;" it is, therefore, considered, *Page 303 
ordered and decreed that the decree herein appealed from be and is hereby reversed without prejudice so that upon the cause being remanded, the complainant may by proper amendments or proceedings present matters for any equitable relief against any party or parties, as may be appropriate in the premises. It is so ordered.
WEST, C. J., AND WHITFIELD, ELLIS, BROWNE, TERRELL AND STRUM, J. J., concur.